Exhibit 10.1 Lease Agreement (NNN Tenant Improvements) Basic Lease Information Lease Date: May 20, 2014 Landlord: HINES VAF NO CAL PROPERTIES, L.P., a Delaware limited partnership Landlord's Address For Notices: HINES VAF NO CAL PROPERTIES, L.P. c/o Hines Interests Limited Partnership 2479 E. Bayshore Road, Suite 265 Palo Alto, California 94303 Attn: Property Manager With a copy to: HINES VAF NO CAL PROPERTIES, L.P. c/o Hines Interests Limited Partnership 101 California Street, Suite 1000 San Francisco, CA 94111 Attn: Thomas Kruggel Landlord’s Address For Rent : Hines VAF No Cal Properties LP PO Box 742247 Los Angeles, CA 90074-2247 Tenant: SPANSION INC., a Delaware corporation Tenant's Address: Prior to Commencement Date: Spansion Inc. 915 DeGuigne Drive P.O. Box 3453, MS 251 Sunnyvale, CA 94088-3453 Attn: Ajay Changaran, Procurement Manager With a copy to: Spansion Inc. 915 DeGuigne Drive P.O. Box 3453, MS 251 Sunnyvale, CA 94088-3453 Attn: Allan Manzagol Director, Commercial Law Following Commencement Date: Spansion Inc. 1001 Ridder Park Drive San Jose, CA 95131 Attn: Ajay Changaran, Procurement Manager - i - With a copy to: Spansion Inc. 1001 Ridder Park Drive San Jose, CA 95131 Attn: Allan Manzagol Director, Commercial Law Premises: Approximately 154,416 rentable square feet as shown on Exhibit A , which is comprised of approximately 124,375 rentable square feet consisting of the entire building located at 1001 Ridder Park Drive, San Jose, California (the “1001 Ridder Premises”), and approximately 30,041 rentable square feet consisting of a portion of the building located at 1717 Fox Drive, San Jose, California (“1717 Fox Premises”). The 1001 Ridder Premises shall include the patio areas adjacent to the 1001 Ridder Building but such patio areas shall not be included in the measurement of the 1001 Ridder Building. The 1001 Ridder Premises are measured in accordance with BOMA ANSI Z.65.3 (2009) standards for a single tenant building and the 1717 Fox Premises are measured in accordance with the same standards applicable for a multi-tenant building (i.e., measured to the exterior walls, not the drip line). 1001 Ridder Building : Approximately 124,375 rentable square feet 1717 Fox Building: Approximately 49,024 rentable square feet Term: Twelve (12) years commencing on January 1, 2015 ("Commencement Date") and expiring on December 31, 2026 ("Expiration Date"). Base Rent (¶3): Two Hundred Twenty Three Thousand Twenty Nine Hundred Three and 20/100 Dollars ($223,903.20) per month. Adjustments to Base Rent: Period Rate/SF/Month NNN (Approx.) Monthly Base Rent January 1, 2015 – December 31, 2015 January 1, 2016 – December 31, 2016 January 1, 2017 – December 31, 2017 January 1, 2018 – December 31, 2018 January 1, 2019 – December 31, 2019 January 1, 2020 – December 31, 2020 January 1, 2021 – December 31, 2021 January 1, 2022 – December 31, 2022 January 1, 2023 – December 31, 2023 January 1, 2024 – December 31, 2024 January 1, 2025 – December 31, 2025 January 1, 2026 – December 31, 2026 Notwithstanding anything to the contrary contained in this Lease, Landlord and Tenant hereby agree that for the twelve (12) month period commencing on January 1, 2015 and ending on December 31, 2015 (each such calendar month, an “Abatement Month”), the monthly Base Rent due hereunder shall be abated; provided, that (i) Tenant is at no time in default under any of the terms and provisions of this Lease beyond any applicable notice and cure period, and (ii) Tenant agrees that notwithstanding the foregoing monthly Base Rent abatement, Tenant shall observe and perform all of the other terms, covenants and provisions set forth in this Lease, including without limitation, payment of all other Rent (as defined below) required to be paid by Tenant under this Lease during such monthly Base Rent abatement period, including Tenant’s Share of Operating Expenses, Tax Expenses, Common Area Utility Costs and Utility Expenses. Notwithstanding anything to the contrary contained herein, Landlord shall have the right, at any time and from time to time, to elect, upon delivery of ten (10) days’ prior written notice to Tenant, to make a cash payment to Tenant equal to the monthly Base Rent for any one or more of the Abatement Months which have not theretofore occurred, in which case Tenant shall no longer be entitled to the aforementioned abatement of monthly Base Rent for the applicable Abatement Month(s) for which Landlord has made such cash payment. - ii - Advance Rent (¶3): Two Hundred Thirty Thousand Six Hundred Twenty and 30/100 Dollars ($230,620.30). Security Deposit (¶4): One Million Five Hundred Thousand and No/100 Dollars ($1,500,000.00), subject to reduction as provided in Section 4 below. Tenant's Share of Operating Expenses (¶6.1): 100% of the 1001 Ridder Building; 61.28% of the 1717 Fox Building Tenant's Share of Tax Expenses (¶6.2): 100% of the 1001 Ridder Building; 61.28% of the 1717 Fox Building Tenant's Share of Common Area Utility Costs (¶7.2): 100% of the 1001 Ridder Building; 61.28% of the 1717 Fox Building Tenant's Share of Utility Expenses (¶7.1): 100% of the 1001 Ridder Building; 61.28% of the 1717 Fox Building Permitted Uses (¶9): General office, research and development and other related uses, but only to the extent permitted by the City of San Jose and all agencies and governmental authorities having jurisdiction thereof, and for no other use or purpose. Parking Spaces: Three and 4/10 (3.4) non-exclusive and non-designated spaces per 1,000 rentable square feet of the Premises and twenty (20) reserved spaces in the location shown on Exhibit I pursuant to Section 22 below. Broker (¶33): Jones Lang LaSalle/JLL for Tenant CB Richard Ellis/Cassidy Turley Northern California, Inc. for Landlord Exhibits: Exhibit A - Premises, Building and Ridder Park Technology Center Exhibit B - Tenant Improvements Exhibit C - Rules and Regulations Exhibit D - New HVAC Units Specifications Exhibit E - Tenant's Initial Hazardous Materials Disclosure Certificate Exhibit F - Change of Commencement Date - Example Exhibit G - Sign Criteria Exhibit H - Utility Provider Authorization Exhibit I - Location of Parking Area Exhibit J - Inventory of Patio Furniture Addenda: Addendum 1 - Options to Extend - iii - Table of Contents Section Page 1. Premises; License to Use Patio Furniture 1 2. Occupancy; Adjustment of Commencement Date; Early Termination Right 1 3. Rent 2 4. Security Deposit 2 5. Condition of Premises; Tenant Improvements and Landlord’s Work 3 6. Additional Rent 4 7. Utilities and Services 7 8. Late Charges 8 9. Use of Premises 8 Alterations; and Surrender of Premises 9 Repairs and Maintenance 11 Insurance 12 Limitation of Liability and Indemnity 14 Assignment and Subleasing 14 Subordination 16 Right of Entry 16 Estoppel Certificate 17 Tenant's Default 17 Remedies for Tenant's Default 18 Holding Over 19 Landlord's Default 19 Parking 20 Transfer of Landlord's Interest 20 Waiver 20 Casualty Damage 20 Condemnation 22 Environmental Matters/Hazardous Materials 22 Financial Statements 24 General Provisions 24 Signs 26 Mortgagee Protection 27 Warranties of Tenant 27 Brokerage Commission 27 - iv - Quiet Enjoyment 28 Roof Equipment 28 Right of First Offer 29 Energy Use Disclosure 29 Brokaw Commons Amenities 29 - v - NNN Tenant Improvements Lease Agreement The Basic Lease Information and this Lease are, and shall be construed as, a single instrument. 1.Premises; License to Use Patio Furniture Landlord leases the Premises to Tenant upon the terms and conditions contained herein. Tenant shall have the right to use, on a non-exclusive basis (except as otherwise expressly provided herein), parking areas and ancillary facilities located within the Common Areas of the Project (as hereinafter defined), subject to the terms of this Lease. For purposes of this Lease, as of the Lease Date, the rentable square footage area of each of the Premises, the 1001 Ridder Premises, the 1717 Fox Premises, the 1001 Ridder Building and the 1717 Fox Building shall be deemed to be the number of rentable square feet as set forth in the Basic Lease Information. The term "Project" means and collectively refers to the 1001 Ridder Building, the 1717 Fox Building and the Common Areas. The Project is part of a multi-building development commonly known as the Ridder Park Technology Center (the “Ridder Park Technology Center”) as shown on Exhibit A . In addition, Landlord hereby grants Tenant an exclusive right to use, all existing patio furniture (the “Patio Furniture”) currently located on the patio adjacent to the 1001 Ridder Building and listed on the inventory attached to this Lease as Exhibit J . Said right shall be coterminous with this Lease and upon such termination, the Patio Furniture shall be deemed to constitute part of the Premises and surrendered by Tenant to Landlord in the same condition and repair as existing on the Delivery Date, ordinary wear and tear and damage by casualty excepted. 2. Occupancy; Adjustment of Commencement Date; Early Termination Right Tenant shall be entitled to early occupancy of the Premises for the sole purposes of performing the Tenant Improvements (as defined in Exhibit B ) and installing its furniture, fixtures and equipment commencing on the date (the “Delivery Date”) of the mutual execution and delivery of this Lease and continuing until the Commencement Date; provided that during such early occupancy period, all terms, provisions and conditions of this Lease shall apply, including, but not limited to, (a) Tenant’s obligation to provide Landlord with evidence of liability insurance coverage pursuant to Section 12 hereof and Exhibit B attached hereto, (b) Tenant’s indemnity obligations pursuant to Section 13 hereof, and (c) Utility Expenses, but excluding the obligation to pay Base Rent or Tenant’s Share of Operating Expenses, Tax Expenses and Common Area Utility Costs; provided, further, Landlord shall not be obligated to deliver possession of the Premises to Tenant until Landlord has received from Tenant all of the following: (i) the Advance Rent; (ii) the Security Deposit; and (iii) executed copies of policies of insurance or certificates or binders thereof as required under Section 12. If Landlord chooses not to deliver possession of the Premises to Tenant because one (1) or more of the above items are not received by Landlord, the Commencement Date shall not be affected or delayed thereby. If the commencement date and/or the expiration date of this Lease is other than the Commencement Date and Expiration Date specified in the Basic Lease Information, the parties shall execute a written amendment to this Lease, substantially in the form of Exhibit F hereto specifying the actual Commencement Date, Expiration Date and the date on which Tenant is to commence paying Rent. Tenant shall execute and return such amendment to Landlord within fifteen (15) days after Tenant's receipt thereof. The word "Term" means the initial term of this Lease and any valid extension(s) thereof. Tenant’s occupancy of the Premises prior to the actual Commencement Date shall be at Tenant's sole risk and subject to all the provisions of this Lease (excluding the requirement to pay Base Rent and Tenant’s Share of Operating Expenses, Tax Expenses and Common Area Utility Costs). Additionally, Landlord shall have the right to impose additional reasonable conditions on Tenant's early occupancy. Tenant may install its furniture, fixtures and equipment during such early occupancy period. - 1 - If Tenant needs additional space in the Ridder Park Technology Center, Tenant shall provide a written request to Landlord specifying Tenant’s additional space needs (an “Additional Space Request”). Landlord shall notify Tenant in writing whether there is additional space available for lease in the Ridder Park Technology Center within forty-five (45) days of Landlord’s receipt of an Additional Space Request (“Reply Notice”). If Tenant delivers an Additional Space Request on or after November 16, 2021 specifying Tenant’s additional space requirements in excess of 30,000 rentable square feet (the “Additional Space Threshold”) and Landlord has not delivered a Reply Notice to Tenant within forty-five (45) days after Landlord’s receipt of such Additional Space Request (or at any time after such forty-five day period) stating that Landlord can provide such additional space in the Ridder Park Technology Center to satisfy such expansion requirements within twelve (12) months after the date of the Reply Notice, Tenant may terminate this Lease effective at any time during the period commencing on January 1, 2023 and ending on December 31, 2024 (the “Early Termination Period”) by delivering to Landlord written notice (the “Termination Notice”) of Tenant’s election to terminate the Lease not less than twelve (12) months prior to the termination date specified in the Termination Notice (the “Early Termination Date”). Tenant may only exercise its termination right under this Section 2.3 if Tenant is not then in default under this Lease beyond any applicable notice and cure period. In no event may Tenant exercise its termination right under this Section 2.3 if Tenant’s expansion requirements do not exceed the Additional Space Threshold (i.e., Tenant has not leased space or otherwise acquired property in excess of the total rentable square feet of the Premises and the Additional Space Threshold to relocate its business immediately following the termination of this Lease). In connection with such termination, Tenant shall pay to Landlord, in addition to all Rent (as hereinafter defined) due through the later of the Early Termination Date or the date Tenant actually vacates the Premises, a termination fee (the “Termination Fee”) equal to the sum of the following: (a) the unamortized leasing costs incurred by Landlord in connection with this Lease, including the Tenant Improvement Allowance disbursement by Landlord (as defined in Exhibit B to this Lease), all leasing commissions and the free twelve months of Base Rent (i.e. $2,686,838.40), amortized on a straight line basis over the initial twelve (12 ) year Term, including interest at seven percent (7%) per annum, and (b) an amount equal to six (6) months of Base Rent at the same amount due under this Lease during the ninth (9th ) year of the Term, which Termination Fee shall be due and payable by Tenant to Landlord within thirty (30) days of Landlord’s written notice to Tenant of the calculation of the Termination Fee. Failure to timely exercise such option or pay such Termination Fee shall result in such option expiring and being of no further force or effect. If Tenant properly exercises its option to terminate in accordance with the provisions hereof, this Lease shall be terminated on the Early Termination Date without further liability of Tenant hereunder, except for such liability that has accrued on or prior to the Early Termination Date and such liability that survives termination of the Lease by the terms hereof. 3. Rent On the date that Tenant executes this Lease, Tenant shall deliver to Landlord the original executed Lease, the Advance Rent (which shall be applied against Rent payable for the first month(s) Tenant is required to pay Rent), the Security Deposit and all insurance certificates required to be delivered under Section 12 and Exhibit B of this Lease. Tenant agrees to pay Landlord without prior notice or demand, abatement, offset, deduction or claim, in advance at Landlord's Address for Rent, on the Commencement Date and thereafter on the first (1st) day of each month throughout the Term (i) Base Rent (except during the abatement period as set forth in the Basic Lease Provisions) and (ii) as Additional Rent, Tenant's Share of Operating Expenses, Tax Expenses, Common Area Utility Costs, and Utility Expenses. The term "Rent" means the aggregate of all these amounts. If Landlord permits Tenant to occupy the Premises without requiring Tenant to pay rental payments for a period of time, the waiver of the requirement to pay rental payments shall only apply to the waiver of Base Rent. If any rental payment date (including the Commencement Date) falls on a day of the month other than the first day of such month or if any rental payment is for a period which is shorter than one (1) month, then the rental for any such fractional month shall be a proportionate amount of a full calendar month's rental based on the proportion that the number of days in such fractional month bears to the number of days in the calendar month during which the fractional month occurs. All other payments or adjustments required to be made under the terms of this Lease that require proration on a time basis shall be prorated in the same manner. To the extent not already paid as part of the Advance Rent any prorated Rent shall be paid on the Commencement Date, and any prorated Rent for the final calendar month shall be paid on the first day of the calendar month in which the date of expiration or termination occurs. 4. Security Deposit Simultaneously with Tenant's execution and delivery of this Lease, Tenant shall deliver to Landlord, as a Security Deposit for the faithful performance by Tenant of its obligations under this Lease, the amount specified in the Basic Lease Information. If Tenant is in default hereunder, Landlord may, but without obligation to do so, use all or any portion of the Security Deposit to cure the default or to compensate Landlord for all damages sustained by Landlord in connection therewith. Tenant shall, immediately on demand, pay to Landlord a sum equal to the portion of the Security Deposit so applied or used to replenish the amount of the Security Deposit held to increase such deposit to the amount initially deposited with Landlord. At the expiration or earlier termination of this Lease, within the time period(s) prescribed by California Civil Code Section 1950.7 (or any successor law), Landlord shall return the Security Deposit to Tenant, less such amounts as are reasonably necessary, as determined by Landlord, to remedy Tenant's default(s) hereunder, including, but not limited to, Tenant’s obligation to surrender possession of and restore the Premises in the condition required under this Lease, including the obligations set forth in Section 10.2 below. If the cost to restore the Premises exceeds the amount of the Security Deposit, Tenant shall promptly deliver to Landlord any and all of such excess sums. Landlord shall not be required to segregate the Security Deposit from other funds, and, unless required by law, interest shall not be paid on the Security Deposit. Tenant shall not have any use of, or right of offset against, the Security Deposit. Tenant hereby waives (i) California Civil Code Section 1950.7 (except subsection (b)) (or any successor law) and any and all other laws, rules and regulations applicable to security deposits in the commercial context ("Security Deposit Laws"), and (ii) any and all rights, duties and obligations either party may now or, in the future, will have relating to or arising from the Security Deposit Laws. Notwithstanding anything to the contrary contained herein, the Security Deposit may be retained and applied by Landlord (a) to offset Rent which is unpaid either before or after termination of this Lease, and (b) against other damages suffered by Landlord before or after termination of this Lease. Notwithstanding anything to the contrary contained herein and provided that Tenant has not at any time been in default under the Lease during the Term beyond any applicable notice and cure period, (1) on the fifth (5th ) anniversary of the Commencement Date, the Security Deposit shall be reduced to One Million Two Hundred Thousand and No/100 Dollars ($1,200,000.00) and Landlord shall credit the excess in the amount of $300,000.00 against the next installments of Base Rent coming due until the full amount of the excess has been applied, (2) on the seventh (7th ) anniversary of the Commencement Date, the Security Deposit shall be reduced to Nine Hundred Thousand and No/100 Dollars ($900,000.00) and Landlord shall credit the excess in the amount of $300,000.00 against the next installments of Base Rent coming due until the full amount of the excess has been applied, and (3) on the ninth (9th ) anniversary of the Commencement Date, the Security Deposit shall be reduced to Six Hundred Thousand and No/100 Dollars ($600,000.00) and Landlord shall credit the excess in the amount of $300,000.00 against the next installments of Base Rent coming due until the full amount of the excess has been applied. - 2 - 5. Condition of Premises; Tenant Improvements and Landlord’s Work Tenant acknowledges that it has had the opportunity to inspect the Premises prior to the execution of this Lease and agrees to accept the Premises on the Commencement Date (and by taking possession of the Premises Tenant shall be deemed to have accepted the Premises) as then being suitable for Tenant's intended use in its then existing "AS IS" condition, except as otherwise set forth in this Section 5 and Exhibit B hereto. Tenant agrees that neither Landlord nor any of Landlord's agents, representatives or employees has made any representations as to the suitability, fitness or condition of the Premises for the conduct of Tenant's business or for any other purpose. The Tenant Improvements (defined in Exhibit B ) shall be installed in accordance with the terms and provisions of Exhibit B . In addition, Landlord shall, at Landlord’s sole cost and expense (except as otherwise expressly provided below) using Building standard materials, perform the following work (collectively, “Landlord’s Work”) (a) at the 1001 Ridder Building: (i) install new heating, ventilation and air-conditioning units (“HVAC Units”) serving the 1001 Ridder Premises in accordance with the specifications to be provided by Tenant to Landlord prior to May 30, 2014 and attached as Exhibit D to this Lease, including any necessary improvements to the roof in connection with the installation of such new HVAC Units (collectively, the “New 1001 Ridder HVAC Units”), (ii) install a new roof membrane and insulation on the 1001 Ridder Building, excluding any structural components of the roof unless damaged or in need of repair or replacement (the “New 1001 Ridder Roof”), (iii) replace the existing telephone in the elevator with an ADA compliant “behind the panel” telephone, (iv) replace the water heaters exclusively serving the restrooms of the 1001 Ridder Building which are older than ten (10) years as of the Lease Date with new water heaters, (v) jet clean existing under slab waste piping, (vi) replace or repair sealant and gaskets on exterior walls, window headers, sills and jambs showing evidence of leaks or otherwise in need of repair as reasonably determined by Landlord, (vii) replace or repair door threshold and window gaskets surrounding windows and doors on all four (4) balcony decks of the 1001 Ridder Building, and (viii) relocate the fence in front of PG&E transformer if and as required by code; and (b) at the 1717 Fox Building: (i) install new HVAC Units serving the 1717 Fox Premises in accordance with the specifications to be provided by Tenant to Landlord prior to May30, 2014 and attached as Exhibit D to this Lease, including any necessary improvements to the roof in connection with the installation of such new HVAC Units (collectively, the “New 1717 Fox HVAC Units”) (Tenant shall deliver to Landlord the specifications for the New 1001 Ridder HVAC Units and the New 1717 Fox HVAC Units on or before May 30, 2014; Tenant acknowledges (A) that the code requirements will be changing after June 30, 2014, (B) the failure to obtain a permit prior to such date may result in additional costs and delays, (C) Landlord shall not be responsible for such additional costs and delays caused by Tenant’s failure to timely provide such specifications, and (D) in no event shall the Commencement Date be extended as a result thereof), (ii) install a new roof membrane and insulation on the 1717 Fox Building, excluding any structural components of the roof unless damaged or in need of repair or replacement (the “New 1717 Fox Roof”), (iii) replace the water heaters exclusively serving the restrooms of the 1717 Fox Premises which are older than ten (10) years as of the Lease Date with new water heaters, (iv) jet clean existing under slab waste piping, (v) remove residual black mastic containing asbestos in the “Pipe Closet Electrical Closet” and remove mastic containing asbestos under the floor tile located in (1) the “Coffee Area South West Area Water Storage,” (2) the “Electric Closed Storage Closet,” and (3) “Storage 3,” as identified on the Asbestos Sampling Results for 1717 Fox Drive, Table 2, of the Asbestos and Lead Paint Survey, Baseline Mold Air Sampling and Slab Moisture Testing report dated April 29, 2014 prepared by Professional Services Industries, Inc., and remove any other asbestos discovered by Landlord or Tenant during the demolition of the existing improvements in the 1717 Fox Premises, provided that if Tenant discovers any additional asbestos, Tenant shall provide written notice to Landlord of the location of such asbestos and provide Landlord with the opportunity to remove such materials during the demolition phase of the Tenant Improvements, (vi) replace or repair sealant and gaskets on exterior walls, window headers, sills and jambs showing evidence of leaks or otherwise in need of repair as reasonably determined by Landlord, (vi) perform any upgrades to the Common Areas of the 1717 Fox Building, including all walkways and parking areas serving the 1717 Fox Building, required to correct any noncompliance with the ADA in effect and being enforced as of the Lease Date, and (vii) install a new Building fire alarm control panel (all connections to such panel from the 1717 Fox Premises shall be performed by Tenant as part of the Tenant Improvements). Landlord acknowledges that in Tenant’s inspection of the 1717 Fox Premises, Tenant discovered higher than customary levels of moisture on the floor of the 1717 Fox Premises. Consequently, Landlord and Tenant agree that all flooring in the 1717 Fox Premises shall be removed during the demolition phase of the Tenant Improvements and that after the floor has been exposed for a reasonable period of time during the normal course of the construction to permit evaporation, the floor shall be retested by a reputable contractor selected by Landlord specializing in such testing. If the results of such test recommend any actions be taken to permit the installation of customary flooring by Tenant for its intended use of the 1717 Fox Premises (i.e., without the risk of any lifting or bubbling of such flooring or compromising a typical manufacturer’s warranty for Building standard flooring as a result of such moisture levels), Landlord agrees to take such actions at Landlord’s sole cost and expense. Notwithstanding the foregoing, Landlord shall provide an improvement allowance of up to One Million Two Hundred Sixty Five Thousand Nine Hundred Thirty and No/100 Dollars ($1,265,930.00) (the “HVAC Allowance”) to pay costs (collectively, “HVAC Costs”) incurred by Landlord in installing the New 1001 Ridder HVAC Units and the New 1717 Fox HVAC Units (including any necessary improvements to the roof in connection with the installation of such new HVAC Units). The contractor performing such installation shall be selected by Landlord pursuant to a competitive bidding process. All HVAC Costs in excess of the HVAC Allowance (“Excess HVAC Costs”) shall be paid from the Tenant Improvement Allowance. Tenant shall not be entitled to any credit, abatement or payment from Landlord in the event that the maximum amount of the HVAC Allowance exceeds the HVAC Costs. The HVAC Allowance (and the Tenant Improvement Allowance as applicable) shall be the maximum contribution by Landlord for installation of the New 1001 Ridder HVAC Units and the New 1717 Fox HVAC Units. Upon completion of Landlord’s Work, the New 1001 Ridder Roof, the New 1717 Fox Roof, the building envelope of the 1001 Ridder Building and the building envelope of the 1717 Fox Building shall be in a watertight condition. Landlord’s Work shall be commenced as soon as reasonably practicable after the mutual execution and delivery of this Lease and subject to delays caused by Tenant, circumstances beyond Landlord’s reasonable control and force majeure, Landlord shall complete Landlord’s Work prior to the Commencement Date. Landlord acknowledges that Tenant will be occupying the Premises and performing the Tenant Improvements while Landlord is performing Landlord’s Work, and Landlord shall use commercially reasonable good faith efforts to minimize interference with Tenant’s operations during the period that Landlord is performing the Landlord’s Work, provided that Tenant shall in no manner delay the completion of Landlord’s Work. Landlord shall perform the Landlord’s Work in compliance with all applicable Laws (as defined in Section 9.1 below), in a good and workmanlike manner, free of defects and using new materials and equipment of good quality. In addition, Landlord warrants to Tenant that the then existing mechanical, electrical, plumbing, heating, ventilation and air-conditioning and other systems serving the Premises, other than those constructed or modified by Tenant, shall be in good operating condition on the Commencement Date. If a non-compliance with said warranty exists as of the Commencement Date, Landlord shall, except as otherwise provided in this Lease, promptly after receipt of written notice from Tenant setting forth with specificity the nature and extent of such non-compliance, commence to rectify same at Landlord’s expense and complete such repairs or work within a commercially reasonable period of time. If Tenant does not give Landlord written notice of a non-compliance with this warranty within one hundred twenty (120) days after the Commencement Date, correction of that non-compliance shall be handled as a maintenance and repair item pursuant to the provisions of Section 11 of this Lease. If the New 1001 Ridder HVAC Units, the New 1717 Fox HVAC Units, the New 1001 Ridder Roof or the New 1717 Fox Roof is in need of repair (excluding ordinary maintenance or repairs caused by Tenant’s acts or omissions) at any time prior to the first anniversary of the Commencement Date (the “Warranty Period”), at Landlord’s sole cost and expense, Landlord shall perform such repairs following receipt of written notice from Tenant during the Warranty Period of the need for such repairs. On the Commencement Date, the 1001 Ridder Building and the 1717 Fox Drive Building shall be in compliance with all applicable Laws, provided that Tenant shall be responsible for complying with all applicable Laws relating to the Tenant Improvements and all ADA Work (as defined below) relating to the interior of the Premises, except for any ADA Work then required to the elevator or exit stairwells located within the Premises as of the Commencement Date which shall be Landlord’s responsibility. - 3 - 6. Additional Rent Landlord and Tenant intend that this Lease be a "triple net lease." The costs and expenses described in this Section 6 and all other sums, charges, costs and expenses specified in this Lease other than Base Rent are to be paid by Tenant to Landlord as additional rent (collectively, "Additional Rent"). 6.1 Operating Expenses: 6.1.1Definition of Operating Expenses: Tenant shall pay to Landlord Tenant's Share of all Operating Expenses as Additional Rent. The term "Operating Expenses" means the total amounts paid or payable by Landlord in connection with the ownership, management, maintenance, repair and operation of the Premises and Project. The term "Common Areas" means all areas and facilities within the Project exclusive of the Premises and other portions of the Project leasable exclusively to other tenants. The Common Areas include, but are not limited to, parking areas, access and perimeter roads, sidewalks, rail spurs (if any), and landscaped areas. Operating Expenses may include, but are not limited to, Landlord's cost of: (i) repairs to, and maintenance of, the roof membrane, the non-structural portions of the roof and the non-structural elements of the perimeter exterior walls of the 1001 Ridder Building and the 1717 Fox Building; (ii)maintaining the Common Areas of the Project; (iii) annual insurance premium(s) for any and all insurance Landlord reasonably elects to obtain based on industry standards for comparable buildings in the vicinity of the Project, including without limitation, "causes of loss – special form" or "special purpose" coverage, earthquake and flood for the Project, rental value insurance, and subject to Section 25 below, any deductible (provided that any earthquake deductible shall be amortized on a straight-line basis over the estimated useful life of the repaired or replaced improvements, as reasonably determined by Landlord in accordance with GAAP, together with reasonable interest on the unamortized balance); (iv) (a) modifications and/or new improvements to any portion of the Project occasioned by any rules, laws or regulations effective subsequent to the Lease Date; (b) reasonably necessary replacement improvements to any portion of the Project after the Commencement Date; and (c) new improvements to the Project that are intended to reduce operating costs or improve life/safety conditions, all of the foregoing as reasonably determined by Landlord; provided , if such costs are of a capital nature, then such costs or allocable portions thereof shall be amortized on a straight-line basis over the estimated useful life of the capital item or twenty (20) years, whichever is shorter, as reasonably determined by Landlord, together with reasonable interest on the unamortized balance; (v) the management and administration of the Project, including, without limitation, a property management fee (Tenant’s Share of such property management fee shall not exceed three percent (3%) of Base Rent due under this Lease, provided that during the first (1st ) twelve (12) months after the Commencement Date, Tenant’s share of such property management fee shall be based on the Base Rent shown on the Base Rent schedule set forth in the Basic Lease Information without the abatement of Base Rent during the Abatement Months), accounting, auditing, billing, postage, salaries and benefits for employees (prorated to reflect time spent on operating and managing the Project as compared with time spent on matters unrelated to operating and managing the Project), payroll taxes and legal and accounting costs to the extent related to the Project and all fees, licenses and permits related to the ownership, operation and management of the Project; (vi) preventative maintenance and repair contracts including, but not limited to, contracts for elevator systems (if any), heating, ventilation and air conditioning systems (if maintained by Landlord pursuant to Section 11.4 below) and lifts for disabled persons; (vii) reasonable security and fire protection services for any portion of the Project, if and to the extent, in Landlord's reasonable discretion, such services are provided (provided that if Tenant provides security services for the Project and there is no reasonable basis to provide additional security services, Landlord agrees not to provide any such security services for the Project); (viii) the creation and modification of any licenses, easements or other similar undertakings with respect to the Project; (ix) supplies, materials, equipment, rental equipment and other similar items used in the operation and/or maintenance of the Project and any reasonable reserves established for replacement or repair of any Common Area equipment; (x) any and all levies, charges, fees and/or assessments payable to any applicable owner's association or similar body; (xi) any barrier removal work or other required improvements, alterations or work to any portion of the Project generally required under the ADA (defined below) (the "ADA Work"); provided , if such ADA Work is required under the ADA due to Tenant's use of the Premises, the Tenant Improvements or any Alteration (defined below) made to the Premises by or on behalf of Tenant, then the cost of such ADA Work shall be borne solely by Tenant and shall not be included as part of the Operating Expenses; (xii) the repairs and maintenance items set forth in Section 11.2 below; and (xiii) payments under any easement, license, operating agreement, declaration, restrictive covenant, or instrument pertaining to the sharing of costs by the 1001 Ridder Building and the 1717 Fox Building at the Ridder Park Technology Center. Tenant acknowledges that the Project is part of the Ridder Park Technology Center and that there are certain Operating Expenses attributable to the development as a whole (and not attributable solely to any individual building therein) which shall be allocated by Landlord to the 1001 Ridder Building, the 1717 Fox Building and to the other buildings within such development on an equitable basis (for example, a shared day porter, security, certain parking expenses and insurance premiums). Landlord shall have the right, from time to time, to equitably allocate and prorate some or all of the Operating Expenses among different tenants and/or different buildings of the Ridder Park Technology Center and/or on a building by building basis (the "Cost Pools"). In such event, Tenant's Share shall be commensurately revised to reflect any such increases or decreases. If the 1717 Fox Building or Project is less than ninety-five percent (95%) occupied during all or a portion of a calendar year, the variable components of the Operating Expenses as determined by Landlord shall be calculated as if the 1717 Fox Building and Project had been 95% occupied for the full calendar year. - 4 - 6.1.2Operating Expense Exclusions: The term "Operating Expenses" shall not include: (i) costs (including permit, license, and inspection fees) incurred in renovating, improving or decorating vacant space or space for other tenants within the Project or providing other services not provided on a regular basis to tenants within the Project; (ii) costs incurred because Landlord or another tenant actually violated the terms and conditions of any lease within the Project; (iii) legal and auditing fees (other than those fees reasonably incurred in connection with the maintenance and operation of any portion the Project), leasing commissions, advertising expenses, and other costs incurred in connection with the original leasing of the Project or future re-leasing of any portion of the Project; (iv) depreciation of the 1001 Ridder Building and the 1717 Fox Building or any other improvements situated within the Project; (v) any items for which Landlord is actually reimbursed by insurance or any other third party; (vi) costs of repairs or other work necessitated by casualty (excluding any deductibles) and/or costs of repair or other work necessitated by the exercise of the right of eminent domain to the extent insurance proceeds or a condemnation award, as applicable, is actually received by Landlord for such purposes; provided , such costs of repairs or other work shall be paid by the parties in accordance with the provisions of Sections 25 and 26, below; (vii) other than any interest charges for capital improvements referred to in Section 6.1.1(iv) hereinabove, any interest or payments on any financing for the 1001 Ridder Building, the 1717 Fox Building or the Project, interest and penalties incurred as a result of Landlord's late payment of any invoice (provided that Tenant pays Tenant's Share of Operating Expenses and Tax Expenses to Landlord when due as set forth herein), and any bad debt loss, rent loss or reserves for same; (viii) costs associated with the investigation and/or remediation of Hazardous Materials (hereafter defined) present in, on or about any portion of the Project, unless such costs and expenses are the responsibility of Tenant as provided in Section 27 hereof, in which event such costs and expenses shall be paid solely by Tenant in accordance with Section 27 hereof; (ix) Landlord's cost for the repairs and maintenance items set forth in Section 11.3; (x) overhead and profit increment paid to Landlord or to subsidiaries or affiliates of Landlord for goods and/or services in the Project to the extent the same exceeds the costs of such by unaffiliated third parties on a competitive basis; or any costs included in Operating Expenses representing an amount paid to any entity related to Landlord which is in excess of the amount which would have been paid in the absence of such relationship; (xi) any payments under a ground lease or master lease; (xii) any structural repairs to the 1001 Ridder Building, 1717 Fox Building or the Project, other than capital improvements pursuant to Section 6.1.1(iv) and (xi) above; and (xiii) costs incurred in connection with upgrading the Common Areas to correct any noncompliance with the ADA in effect and being enforced as of the date of this Lease. - 5 - 6.2Tax Expenses: Tenant shall pay to Landlord Tenant's Share of all Tax Expenses applicable to the Project. Prior to delinquency, Tenant shall pay any and all taxes and assessments levied upon Tenant's Property (defined below in Section 10) located or installed in or about the Premises by, or on behalf of Tenant. To the extent any such taxes or assessments are not separately assessed or billed to Tenant, then Tenant shall pay the amount thereof as invoiced by Landlord. Tenant shall also reimburse and pay Landlord, as Additional Rent, within thirty (30) days after demand therefor, one hundred percent (100%) of (i) any increase in real property taxes attributable to any and all Alterations (defined below in Section 10), Tenant Improvements, fixtures, equipment or other improvements of any kind whatsoever placed in, on or about the Premises for the benefit of, at the request of, or by Tenant, and (ii) taxes and assessments levied or assessed upon or with respect to the possession, operation, use or occupancy by Tenant of the Premises or any other portion of the Project. "Tax Expenses" means, without limitation, any form of tax and assessment (general, special, supplemental, ordinary or extraordinary), commercial rental tax, payments under any improvement bond or bonds, license fees, license tax, business license fee, rental tax, transaction tax or levy imposed by any authority having the direct or indirect power of tax (including any governmental, school, agricultural, lighting or other improvement district) as against any legal or equitable interest of Landlord in the Premises or the Project or any other tax, fee, or excise, however described, including, but not limited to, any tax imposed in substitution (partially or totally) of any tax previously included within the definition of Tax Expenses and any cost and/or fee (including without limit attorneys’ and appraisers’ fees and court costs) incurred by Landlord in calculating, contesting or negotiating any such taxes or assessments. "Tax Expenses" shall not include (a) any franchise, estate, inheritance, gift, net income, transfer or excess profits tax imposed upon Landlord, (b) any penalty or fee imposed solely as a result of Landlord's failure to pay Tax Expenses when due, and (c) any items included as Operating Expenses. 6.3Payment of Expenses: Landlord shall estimate Tenant's Share of the Operating Expenses and Tax Expenses for the calendar year in which the Lease commences. Commencing on the Commencement Date, one-twelfth (1/12th) of this estimated amount shall be paid by Tenant to Landlord, as Additional Rent, and thereafter on the first (1st) day of each month throughout the remaining months of such calendar year. Thereafter, Landlord may estimate such expenses for each calendar year during the Term of this Lease and Tenant shall pay one-twelfth (1/12th) of such estimated amount as Additional Rent on the first (1st) day of each month throughout the Term. Tenant's obligation to pay Tenant's Share of Operating Expenses and Tax Expenses shall survive the expiration or earlier termination of this Lease. 6.4Annual Reconciliation: By June 30th of each calendar year, Landlord shall furnish Tenant with an accounting of actual and accrued Operating Expenses and Tax Expenses; provided, failure by Landlord after reasonable diligence to give such accounting by such date shall not constitute a waiver by Landlord of its right to collect any underpayment or obligation to pay an overpayment by Tenant at any time. Within thirty (30) days of Landlord's delivery of such accounting, Tenant shall pay to Landlord the amount of any underpayment. Landlord shall credit the amount of any overpayment by Tenant toward the next estimated monthly installment(s) falling due, or if the Term of the Lease has expired, refund the amount of overpayment to Tenant as soon as possible thereafter. If the Term of the Lease expires prior to the annual reconciliation of expenses Landlord shall have the right to reasonably estimate Tenant's Share of such expenses, and deduct any underpayment from Tenant's Security Deposit. Failure by Landlord to accurately estimate Tenant's Share of such expenses or to otherwise perform such reconciliation shall not constitute a waiver of Landlord's right to collect any underpayment or obligation to reimburse an overpayment at any time during the Term or after the expiration or earlier termination of this Lease, provided that Tenant shall not be required to pay any such underpayment if Tenant has not received written notice of such unpaid amount on or before the date two (2) years after the end of the calendar year in which such underpayment occurred. - 6 - 6.5Audit: After delivery to Landlord of at least thirty (30) days prior written notice, Tenant, at its sole cost and expense through any accountant designated by it, shall have the right to examine and/or audit the books and records evidencing such expenses for the previous two (2) calendar years, during Landlord's reasonable business hours but not more frequently than once during any calendar year. Tenant may not compensate any such accountant on a contingency fee basis. The results of any such audit (and any negotiations between the parties related thereto) shall be maintained strictly confidential by Tenant and its accounting firm and shall not be disclosed, published or otherwise disseminated to any other party other than to Landlord and its authorized agents, except as may be required by law. Landlord and Tenant each shall use its commercially reasonable efforts to cooperate in such negotiations and to promptly resolve any discrepancies between Landlord and Tenant in the accounting of such expenses. If such audit accurately reveals that Landlord’s determination of Operating Expenses, Tax Expenses and Common Area Utility Costs overstated the actual Operating Expenses, Tax Expenses and Common Area Utility Costs by more than four percent (4%), then Landlord shall give Tenant a credit against future rental amounts for an amount equal to the reasonable cost of the audit or shall promptly reimburse Tenant for the reasonable cost of the audit if the Lease has expired (provided that in no event shall such credit or reimbursement exceed $6,000.00). 7. Utilities and Services Tenant shall pay the cost of all (i) water, sewer use, sewer discharge fees and sewer connection fees, gas, electricity, telephone, telecommunications, cabling and other utilities billed or metered separately to the Premises and (ii) refuse pickup and janitorial service to the Premises. Upon Landlord’s request, Tenant shall deliver to Landlord copies of all bills for separately metered utilities supplied to the Premises for the past twelve (12) month period within thirty (30) days of Landlord’s request. Tenant shall provide all necessary authorizations for Landlord to obtain any bills relating to utility usage at the Premises directly from the utility provider, including delivering a signed and completed original of the authorization form attached as Exhibit G to this Lease to Landlord concurrently with Tenant’s execution and delivery of this Lease to Landlord. If Landlord is unable to obtain the information from the utility provider, following Landlord’s request, Tenant shall provide copies of all utility bills within ten (10) days of Tenant’s receipt. 7.1Utility Expenses: Tenant shall pay the utility provider if billed directly, or to Landlord Tenant's Share of any utility fees, use charges, or similar services that are not billed or metered separately to Tenant (collectively, "Utility Expenses"). If Landlord reasonably determines that Tenant's Share of Utility Expenses is not commensurate with Tenant's use of such services, Tenant shall pay to Landlord the amount which is attributable to Tenant's use of the utilities or similar services, as reasonably estimated and determined by Landlord, based upon factors such as size of the Premises and intensity of use of such utilities by Tenant such that Tenant shall pay the portion of such charges reasonably consistent with Tenant's use of such utilities and similar services. Tenant shall also pay Tenant's Share of any assessments, charges and fees included within any tax bill for the tax parcel on which the Premises are situated, including without limitation, entitlement fees, allocation unit fees and sewer use fees. 7.2Common Area Utility Costs: Tenant shall pay to Landlord Tenant's Share of any utility fees, charges and expenses incurred in connection with the operation of the Common Areas (collectively, "Common Area Utility Costs"). Tenant shall pay to Landlord one-twelfth (1/12th ) of the estimated amount of Tenant's Share of the Common Area Utility Costs on the Commencement Date and thereafter on the first (1st ) day of each month throughout the Term. Any reconciliation thereof shall be substantially in the same manner as set forth in Section 6.4 above. 7.3Security Measures: Tenant hereby acknowledges that Landlord does not have any obligation to provide guard service or other security measures. Tenant assumes all responsibility for the protection of the Premises, Tenant, its agents and invitees and their property from the acts of third parties and shall install, at Tenant’s sole cost and expense, any and all necessary security devices. If Tenant provides security services for the Project and there is no reasonable basis to provide additional security services, Landlord agrees not to provide any such security services for the Project. 7.4Miscellaneous: Tenant acknowledges that the Premises may become subject to the rationing of utility services or restrictions on utility use as required by a public utility company, governmental agency or other similar entity having jurisdiction thereof. Tenant agrees that its tenancy and occupancy hereunder shall be subject to such rationing restrictions as may be imposed upon Landlord, Tenant or the Premises, and Tenant shall in no event be excused or relieved from any covenant or obligation to be kept or performed by Tenant by reason of any such rationing or restrictions. - 7 - 8. Late Charges The sums and charges set forth in this Section 8 shall be "Additional Rent". Tenant acknowledges that late payment (the second (2nd) day of each month or any time thereafter) of Rent and all other sums due hereunder, will cause Landlord to incur costs not contemplated by this Lease. Such costs may include, without limitation, processing and accounting charges, and late charges that may be imposed on Landlord by the terms of any note secured by any encumbrance against the Premises, and late charges and penalties due to the late payment of real property taxes on the Premises. Therefore, if any installment of Rent or any other sum payable by Tenant is not received by Landlord within three (3) days of when due, Tenant shall promptly pay to Landlord a late charge, as liquidated damages, in an amount equal to five percent (5%) of such delinquent amount plus interest thereon at five percent (5%) per annum for every month or portion thereof that such sums remain unpaid. Notwithstanding the foregoing, Tenant shall not be obligated to pay such late charge for the first such late payment in any twelve (12) month period, provided that such payment is made within three (3) days after notice from Landlord that such amount was not paid when due. No other notices will be required during the following twelve (12) months for a late charge to be incurred. If Tenant delivers to Landlord two (2) checks for which there are not sufficient funds, Landlord may require Tenant to replace such check with a cashier's check for the amount of such check and all other charges payable hereunder for payments due during the next twelve (12) months. The parties agree that this late charge and the other charges referenced above represent a fair and reasonable estimate of the costs that Landlord will incur by reason of such late payment by Tenant, excluding attorneys' fees and costs. Acceptance of any late charge or other charges shall not constitute a waiver by Landlord of Tenant's default with respect to the delinquent amount, nor prevent Landlord from exercising any of the other rights and remedies available to Landlord for any other default of Tenant under this Lease. 9. Use of Premises 9.1Compliance with Laws, Recorded Matters, and Rules and Regulations: The Premises shall be used solely for the permitted uses specified in the Basic Lease Information and for no other uses without Landlord's prior written consent. Landlord's consent shall not be unreasonably withheld or delayed so long as the proposed change in use (i) does not involve the use of Hazardous Materials other than as expressly permitted under the provisions of Section 27 below, (ii) does not require any additional parking spaces, and (iii) is compatible and consistent with the other uses then being made in the Ridder Park Technology Center, as reasonably determined by Landlord. The use of the Premises by Tenant and its employees, representatives, agents, invitees, licensees, subtenants, customers or contractors (collectively, "Tenant's Representatives") shall be subject to, and at all times in compliance with, (a) any and all applicable laws, rules, codes, ordinances, statutes, orders and regulations as same exist from time to time throughout the Term (collectively, the "Laws"), including without limitation, the requirements of the Americans with Disabilities Act, a federal law codified at 42 U.S.C. 12101 et seq., including, but not limited to Title III thereof, all regulations and guidelines related thereto and all requirements of Title 24 of the State of California (collectively, the "ADA"), (b) any and all instruments, licenses, restrictions, easements or similar instruments, conveyances or encumbrances which are at any time required to be made by or given by Landlord relating to the initial development of the Project and/or the construction, from time to time, of any additional improvements in the Project, including without limitation, any Tenant Improvements and any Alterations (collectively, "Development Documents"), (c) any and all documents, easements, covenants, conditions and restrictions, and similar instruments, together with any and all amendments and supplements thereto made, from time to time, each of which has been or hereafter is recorded in any official or public records with respect to the Premises or any other portion of the Project (collectively, "Recorded Matters"), and (d) any and all rules and regulations set forth in Exhibit C hereto, any other reasonable rules and regulations now or hereafter promulgated by Landlord, and any rules, restrictions and/or regulations imposed by any applicable owners association or similar entity (collectively, "Rules and Regulations"). Landlord reserves to itself the right, from time to time, to grant, without the consent of Tenant, such easements, rights and dedications that Landlord deems reasonably necessary, and to cause the recordation of parcel or subdivision maps and/or restrictions, so long as such easements, rights, dedications, maps and restrictions, as applicable, do not materially and adversely interfere with Tenant's operations in the Premises. Tenant agrees to sign promptly any documents reasonably requested by Landlord to effectuate any such easements, rights, dedications, maps or restrictions. Tenant agrees to, and does hereby, assume full and complete responsibility (x) to ensure that the Premises, including without limitation, the Tenant Improvements and any Alterations, are in compliance with all applicable Laws throughout the Term and (y) for the payment of all costs, fees and expenses associated with any modifications, improvements or other Alterations to the Premises and/or any other portion of the Project occasioned by the enactment of, or changes to, any Laws arising from Tenant's particular use of the Premises or Alterations or other improvements made to the Premises regardless of when such Laws became effective. Tenant shall have no right to initiate, submit an application for, or otherwise request, any land use approvals or entitlements with respect to the Premises or any other portion of the Project. Pursuant to California Civil Code Section 1938, Landlord is required to inform Tenant whether the Premises has undergone inspection by a Certified Access Specialist (“CASp”) to determine whether the Premises meets all applicable construction-related accessibility standards pursuant to Section 55.53 of the California Civil Code. Landlord hereby informs Tenant that the Premises have not been so inspected by a CASp. Tenant hereby waives any and all rights under and benefits of California Civil Code Section 1938 and acknowledges that the Ridder Park Technology Center, the Project and the Premises have not undergone inspection by a CASp. - 8 - Prohibition on Use: Tenant shall not use the Premises or permit anything to be done in or about the Premises nor keep or bring anything therein which will increase the existing rate of or affect any policy of insurance upon the 1001 Ridder Building, the 1717 Fox Building or any of their contents, or cause a cancellation of any insurance policy. No auctions may be conducted in, on or about any portion of the Premises or the Project without Landlord's prior written consent thereto. Tenant shall not do or permit anything to be done in or about the Premises or any other portion of the Project which will obstruct or interfere with the rights of Landlord or other tenants or occupants of any portion of the Ridder Park Technology Center. The Premises shall not be used for any unlawful purpose. Tenant shall not cause, maintain or permit any private or public nuisance in, on or about any portion of the Premises or the Project, including, but not limited to, any offensive odors, noises, fumes or vibrations. Tenant shall not damage or deface or otherwise commit or suffer to be committed any waste in, upon or about the Premises or any other portion of the Project. Tenant shall not place or store, nor permit any other person or entity to place or store, any property, equipment, materials, supplies or personal property outside of the Premises. Tenant shall not permit any animals, including, but not limited to, any household pets, to be brought or kept in or about the Premises. Except as expressly provided in this Lease, Tenant shall neither install any radio or television antenna, satellite dish, microwave or other device on the roof or exterior walls of the 1001 Ridder Building or the 1717 Fox Building or any other portion of the Project nor make any penetrations of or to the roof of the 1001 Ridder Building or the 1717 Fox Building. Tenant shall not interfere with radio, telecommunication, or television broadcasting or reception from or in the 1001 Ridder Building or the 1717 Fox Building or elsewhere. Tenant shall place no loads upon the floors, walls, or ceilings in excess of the maximum designed load permitted by the applicable Uniform Building Code or which may damage the 1001 Ridder Building or the 1717 Fox Building. Access: Tenant and its employees shall have access to the Premises twenty four (24) hours per day, seven (7) days per week, subject to the terms of this Lease, including but not limited to, the Rules and Regulations attached hereto as Exhibit C, as such Rules and Regulations may be reasonably amended from time to time. 10. Alterations; and Surrender of Premises 10.1Alterations: Tenant shall be permitted to make, at its sole cost and expense, non-structural alterations and additions to the interior of the Premises without obtaining Landlord’s prior written consent, provided said alterations are not part of Tenant’s Wi-Fi Network (defined hereinbelow), do not affect the Building systems and the cost of such alterations does not exceed Fifty Thousand Dollars ($50,000) cumulatively each calendar year (the “Permitted Improvements”). Tenant, however, shall first notify Landlord of the scope of such Permitted Improvements so that Landlord may post a Notice of Non-Responsibility on the Premises. Except for the Permitted Improvements, Tenant shall neither install any signs, fixtures, or improvements, nor make or permit any other alterations or additions (individually, an “Alteration”, and collectively, “Alterations”) to the Premises without the prior written consent of Landlord, which consent shall not be unreasonably withheld so long as any such Alteration does not affect the Building systems, structural integrity or structural components of the Premises or Building. If any such Alteration is expressly permitted by Landlord or with respect to any Permitted Improvements, Tenant shall deliver at least ten (10) days prior written notice to Landlord, from the date Tenant commences construction, sufficient to enable Landlord to post and record a Notice of Non-Responsibility. Tenant shall obtain all permits or other governmental approvals prior to commencing any work and deliver a copy of same to Landlord. All Alterations shall be (i) at Tenant’s sole cost and expense in accordance with plans and specifications which have been previously submitted to and approved in writing by Landlord, and shall be installed by a licensed, insured contractor (reasonably approved by Landlord) in compliance with all applicable Laws, Development Documents, Recorded Matters, and Rules and Regulations, (ii) performed in a good and workmanlike manner and so as not to obstruct access to any portion of the Ridder Park Technology Center or any business of Landlord or any other tenant at the Ridder Park Technology Center, and (iii) in accordance with the specifications and procedures set forth in the Tenant Improvement Manual attached as Exhibit B-2 to this Lease. Landlord’s approval of any plans, specifications or working drawings for Tenant’s Alterations shall neither create nor impose any responsibility or liability on the part of Landlord for their completeness, design sufficiency, or compliance with any Laws. As Additional Rent, Tenant shall reimburse Landlord, within thirty (30) days after demand, for actual legal, engineering, architectural, planning and other expenses incurred by Landlord in connection with Tenant’s Alterations, plus Tenant shall pay to Landlord a fee equal to three percent (3%) of the total cost of the Alterations (provided that no such fee shall be charged in connection with any Permitted Improvements). The Tenant Improvements (as defined in Exhibit B ) are not considered Alterations and shall be governed by the provisions of Exhibit B . If Tenant makes any Alterations, Tenant shall carry “Builder’s All Risk” insurance, in an amount approved by Landlord and such other insurance as Landlord may require. All such Alterations shall be insured by Tenant in accordance with Section 12 of this Lease immediately upon completion. Tenant shall keep the Premises and the tax parcel on which the Premises are located free from any liens arising out of any work performed, materials furnished or obligations incurred by or on behalf of Tenant. Tenant shall, prior to commencing any Alterations, (a) cause its contractor(s) and/or major subcontractor(s) to provide insurance as reasonably required by Landlord, and (b) provide such assurances to Landlord, including without limitation, notarized waivers of lien, and, if such Alterations are expected to cost in excess of $500,000.00 and Tenant does not have sufficient cash available to pay for such Alterations, escrow accounts or other assurances as Landlord shall require to assure payment of the costs thereof to protect Landlord and the Project from and against any mechanic’s, materialmen’s or other liens. - 9 - 10.1.1Wi-Fi Network: Without limiting the generality of the foregoing, in the event Tenant desires to install wireless intranet, Internet and communications network ("Wi-Fi NetworkRidder Park Technology Center or with any other tenant's communication equipment, and not to damage the 1001 Ridder Building or the 1717 Fox Building or interfere with the normal operation of the 1001 Ridder Building or the 1717 Fox Building and Tenant hereby agrees to indemnify, defend and hold Landlord harmless from and against any and all claims, costs, damages, expenses and liabilities (including attorneys' fees) arising out of Tenant's failure to comply with the provisions of this Section10.1.1, except to the extent same is caused by the gross negligence or willful misconduct of Landlord and which is not covered by the insurance carried by Tenant under this Lease (or which would not be covered by the insurance required to be carried by Tenant under this Lease). Should any interference occur, Tenant shall take all necessary steps as soon as reasonably possible and no later than three (3) calendar days following such occurrence to correct such interference. If such interference continues after such three (3) day period, Tenant shall immediately cease operating such Wi-Fi Network until such interference is corrected or remedied to Landlord’s satisfaction. Tenant acknowledges that Landlord has granted and/or may grant telecommunication rights to other tenants and occupants of the 1001 Ridder Building or the 1717 Fox Building and to telecommunication service providers and in no event shall Landlord be liable to Tenant for any interference of the same with such Wi-Fi Network . Landlord makes no representation that the Wi-Fi Network will be able to receive or transmit communication signals without interference or disturbance. Tenant shall (i)be solely responsible for any damage caused as a result of the Wi-Fi Network, (ii)promptly pay any tax, license or permit fees charged pursuant to any laws or regulations in connection with the installation, maintenance or use of the Wi-Fi Network and comply with all precautions and safeguards recommended by all governmental authorities, and (iii)pay for all necessary repairs, replacements to or maintenance of the Wi-Fi Network. 10.2Surrender of Premises: At the expiration of the Term or earlier termination of this Lease, Tenant shall surrender the Premises to Landlord (a) in good condition and repair (damage by acts of God, casualty, and normal wear and tear excepted), but with all interior walls cleaned, any carpets cleaned, all floors cleaned and waxed, all non-working light bulbs and ballasts replaced and all roll-up doors and plumbing fixtures in good condition and working order, and (b) in accordance with Section 27 hereof. Normal wear and tear shall not include any damage or deterioration that would have been prevented by proper maintenance by Tenant, or Tenant otherwise performing all of its obligations under this Lease, or any damage or deterioration due to or associated with prolonged hours, non-office use, unusually heavy people loads (defined as more than one person per one hundred seventy five (175) rentable square feet), unusually heavy utility use, unusually heavy floor loads, or other unusual occupancy factors. On or before the expiration or earlier termination of this Lease, Tenant shall remove (i) all of Tenant’s Property (defined below) and Tenant’s signage from the Premises and other portions of the Project, (ii) any Alterations Landlord may, by notice to Tenant given not later than one hundred twenty (120) days prior to the Expiration Date (except in the event of a termination of this Lease prior to the scheduled Expiration Date, in which event no advance notice shall be required), as to Alterations made without Landlord’s consent, or if requested by Tenant at the time Tenant requests Landlord’s consent to any Alterations requiring Landlord’s consent, by notice given to Tenant at the time Landlord consents to such Alterations (or as to any Permitted Improvements, if requested by Tenant at the time Tenant notifies Landlord of such Permitted Improvements, by notice given to Tenant within 30 days after Landlord’s receipt of Tenant’s notice of such Permitted Improvements), require Tenant, at Tenant’s expense, to remove, and Tenant shall repair any damage caused by all of such removal activities. “Tenant’s Property” means all equipment, trade fixtures, furnishings, all telephone, data, and other cabling and wiring (including any cabling and wiring associated with the Wi-Fi Network, if any) installed or caused to be installed by Tenant (including any cabling and wiring, installed above the ceiling of the Premises or below the floor of the Premises), inventories, goods and personal property of Tenant. Any of Tenant’s Property not so removed by Tenant as required herein shall be deemed abandoned and may be stored, removed, and disposed of by Landlord at Tenant’s expense, and Tenant waives all claims against Landlord for any damages resulting from Landlord’s retention and disposition of such property; provided, however, Tenant shall remain liable to Landlord for all costs incurred in storing and disposing of such abandoned property of Tenant. Notwithstanding anything to the contrary contained herein, Tenant shall, prior to the expiration of this Lease, at Tenant’s expense and in compliance with the National Electric Code and other applicable Laws, remove all electronic, fiber, phone and data cabling and related equipment that has been installed by or for the benefit of Tenant in or around the Premises (collectively, the “Cabling”); provided, however, Tenant shall not remove such Cabling if Tenant receives a written notice from Landlord at least one hundred twenty (120) days prior to the expiration of the Lease authorizing such Cabling to remain in place, in which event the Cabling shall be surrendered with the Premises upon the expiration or earlier termination of this Lease. All Alterations except those which Landlord requires Tenant to remove, shall remain in the Premises as the property of Landlord. Tenant shall indemnify, defend and hold the Indemnitees (hereafter defined) harmless from and against any and all Claims (defined below) (x) arising from any delay by Tenant in so surrendering the Premises including, without limitation, any Claims made against Landlord by any succeeding tenant or prospective tenant founded on or resulting from such delay and (y) suffered by Landlord due to lost opportunities to lease any portion of the Premises to any such succeeding tenant or prospective tenant. - 10 - 11. Repairs and Maintenance 11.1Tenant's Repairs and Maintenance Obligations: Except for those portions of the 1001 Ridder Building and the 1717 Fox Building to be maintained by Landlord, as provided in Sections 11.2 and 11.3 below, Tenant shall, at its sole cost and expense, keep and maintain all parts of the Premises and such portions of the 1001 Ridder Building (including the patio areas) and the 1717 Fox Building as are within the exclusive control of Tenant in good, clean and safe condition and repair, promptly making all necessary repairs and replacements, whether ordinary or extraordinary, with materials and workmanship of the same character, kind and quality as the original thereof, all of the foregoing in accordance with the applicable provisions of Section 10 hereof, and to the reasonable satisfaction of Landlord including, but not limited to, repairing any damage (and replacing any property so damaged) caused by Tenant or any of Tenant's Representatives, or due to or associated with prolonged hours, non-office use, unusually heavy people loads (defined as more than one person per one hundred seventy five (175) rentable square feet), unusually heavy utility use, unusually heavy floor loads, or other unusual occupancy factors, and restoring the Premises and other portions of the Project to the condition existing prior to the occurrence of such damage. Without limiting any of the foregoing, Tenant shall be solely responsible for promptly maintaining, repairing and replacing (a) all mechanical systems, heating, ventilation and air conditioning systems serving the Premises, unless maintained by Landlord, (b) all plumbing work and fixtures, (c) electrical wiring systems, fixtures and equipment exclusively serving the Premises, (d) all interior lighting (including, without limitation, light bulbs and/or ballasts) and exterior lighting exclusively serving the Premises or adjacent to the Premises, (e) all glass, windows, window frames, window casements, skylights, interior and exterior doors, door frames and door closers, (f) all roll-up doors, ramps and dock equipment, including without limitation, dock bumpers, dock plates, dock seals, dock levelers and dock lights, (g) all Tenant signage, (h) lifts for disabled persons serving the Premises, (i) sprinkler systems, fire protection systems and security systems, except to the extent maintained by Landlord, (j) all partitions, fixtures, equipment, interior painting, interior walls and floors, and floor coverings of the Premises and every part thereof (including, without limitation, any demising walls contiguous to any portion of the Premises), and (k) the patio areas, including the water features, located adjacent to the 1001 Ridder Building. Any such work shall be performed by licensed and insured contractors and subcontractors reasonably approved by Landlord. Additionally, Tenant shall be solely responsible for the performance of the regular removal of trash and debris. Further, Tenant shall, at Tenant’s sole cost and expense, procure and maintain a contract, with copies to Landlord, in customary form and substance for and with a contractor specializing and experienced in the inspection, maintenance and service of the heating, air conditioning and ventilation for the Premises, which provides for not less than quarterly maintenance of the heating, air conditioning and ventilation system. Tenant shall deliver to Landlord quarterly reports evidencing such inspection and maintenance. 11.2Maintenance by Landlord: Subject to the provisions of Section 11.1, and further subject to Tenant's obligation under Section 6 to reimburse Landlord, in the form of Additional Rent, for Tenant's Share of the cost and expense of the following described items, Landlord shall repair and maintain the following items: fire protection services; the roof and roof coverings (provided that Tenant installs no additional air conditioning or other equipment on the roof that damages the roof coverings, in which event Tenant shall pay all costs relating to the presence of such additional equipment); the plumbing and mechanical systems serving the Common Areas and the 1717 Fox Building, excluding the plumbing, mechanical and electrical systems exclusively serving the Premises; exterior painting of the 1001 Ridder Building or the 1717 Fox Building; and the parking areas, pavement, landscaping, sprinkler systems, sidewalks, driveways, curbs, and exterior lighting systems in the Common Areas. If Landlord elects to perform any repair or restoration work required to be performed by Tenant and failed to be performed by Tenant, Tenant shall reimburse Landlord upon demand for all costs and expenses incurred by Landlord in connection therewith, including a reasonable administrative fee. Tenant shall promptly report, in writing, to Landlord any defective condition known to it which Landlord is required to repair. - 11 - 11.3Landlord's Repairs and Maintenance Obligations: Subject to the provisions of Sections 11.1, 25 and 26, and except for repairs rendered necessary by the intentional or negligent acts or omissions of Tenant or any of Tenant's Representatives, Landlord shall, at Landlord's sole cost and expense, (a) keep in good repair the structural portions of the floors, foundations and exterior perimeter walls (including seals and waterproofing) of the 1001 Ridder Building and the 1717 Fox Building (exclusive of glass and exterior doors, subject to Section 5), and (b) replace the structural portions of the roof of the 1001 Ridder Building and the 1717 Fox Building (excluding the roof membrane). 11.4Tenant's Failure to Perform Repairs and Maintenance Obligations: If Tenant refuses or neglects to repair and maintain the Premises and the other areas properly as required herein and to the reasonable satisfaction of Landlord, (i) Landlord may, but without obligation to do so, at any time make such repairs or maintenance without Landlord having any liability to Tenant for any loss or damage that may accrue to Tenant's Property or to Tenant's business by reason thereof, except to the extent any damage is caused by the willful misconduct or gross negligence of Landlord or its authorized agents and representatives and (ii) Tenant shall pay to Landlord, as Additional Rent, Landlord's costs and expenses incurred therefor. Tenant's obligations under this Section 11 shall survive the expiration of the Term or earlier termination thereof. Tenant hereby waives any right to repair at the expense of Landlord under any applicable Laws now or hereafter in effect. 11.5Capital Replacements: Notwithstanding anything in this Lease to the contrary, if at any time after the eighth (8th ) anniversary of the Commencement Date any of the components of the Premises (excluding any components installed by Tenant in the Premises, including the Tenant Improvements or any Alteration) is found to need replacement, which replacement (a) costs in excess of $250,000.00, (b) is Tenant’s obligation to replace under Section11.1 above, and (c) constitutes a capital replacement as determined by Landlord in its reasonable discretion (for example, the replacement of an HVAC Unit), provided that such replacement is not caused by Tenant’s misuse of such component, specific use of the Premises or improvement or Alteration to the Premises, Landlord shall perform such capital replacement and Tenant shall reimburse Landlord for the portion of the cost of the such replacement relating to the remaining Term of this Lease. Tenant’s portion shall be equal to the cost of such capital replacement multiplied by a fraction, the numerator of which shall be the number of days in the remaining Term of the Lease and the denominator of which shall be the useful life of the replaced component (but in no event less than ten (10) years) as determined in accordance with Landlord’s sound accounting principles. For example, if on the tenth anniversary of the Commencement Date and in accordance with the provisions of this Section 11.5, Landlord completes a capital replacement costing $500,000.00 with a useful life of ten (10) years, Tenant shall pay to Landlord a reimbursement amount equal to $100,000.00 (i.e. $500,000.00 x 730/3,650 $100,000.00). Tenant shall pay to Landlord such reimbursement amount within thirty (30) days after Landlord’s delivery to Tenant of documentation reasonably evidencing such capital replacement cost and the calculation of Tenant’s portion of such cost. Tenant shall perform and pay for all capital replacements (a) caused by Tenant’s misuse of such component, specific use of the Premises or Alteration to the Premises, or (b) which relate to the Tenant Improvements or any Alterations. 12. Insurance Types of Insurance: Tenant shall maintain in full force and effect at all times during the Term, at Tenant's sole cost and expense, for the protection of Tenant and Landlord, as their interests may appear, policies of insurance issued by carriers reasonably acceptable to Landlord and its lender which afford the following coverages: (i) worker's compensation and employer's liability, as required by law; (ii) commercial general liability insurance (occurrence form) providing coverage against any and all claims for bodily injury and property damage occurring in, on or about the Premises arising out of Tenant's and Tenant's Representatives' use or occupancy of the Premises and such insurance shall (a) include coverage for blanket contractual liability, fire damage, premises, personal injury, completed operations and products liability, and (b) have a combined single limit of not less than One Million Dollars ($1,000,000) per occurrence with a Two Million Dollar ($2,000,000) aggregate limit and excess/umbrella insurance in the amount of Ten Million Dollars ($10,000,000) (if Tenant has other locations which it owns or leases, the policy shall include an aggregate limit per location endorsement); (iii) comprehensive automobile liability insurance with a combined single limit of at least $1,000,000 per occurrence for claims arising out of any owned, non-owned or hired automobiles; (iv) "causes of loss – special form" property insurance, including without limitation, sprinkler leakage, covering damage to or loss of any of Tenant's Property, the Tenant Improvements and any Alterations located in, on or about the Premises, and in addition, coverage for flood (if required by Landlord’s or Tenant’s lender) and business interruption of Tenant, together with, if the property of any of Tenant's invitees, vendors or customers is to be kept in the Premises, warehouser's legal liability or bailee customers insurance for the full replacement cost of the property belonging to such parties and located in the Premises. Such insurance shall be written on a replacement cost basis (without deduction for depreciation) in an amount equal to one hundred percent (100%) of the full replacement value of the aggregate of the items referred to in this clause (iv); and (v) such other insurance as is then customarily required for similar types of buildings within the general vicinity of the Project or as may be reasonably required by any of Landlord's lenders. - 12 - 12.2Insurance Policies: Insurance required to be maintained by Tenant shall be written by companies (i) licensed to do business in the State of California, (ii) domiciled in the United States of America, and (iii) having a "General Policyholders Rating" of at least A-:VIII (or such higher rating as may be required by a lender having a lien on the Premises) as set forth in the most current issue of "A.M. Best's Rating Guides." Any deductible amounts under any of the insurance policies required hereunder shall not exceed Twenty Thousand Dollars ($20,000), or such higher amount approved by Landlord, which approval shall not be unreasonably withheld. Tenant shall deliver to Landlord certificates of insurance and true and complete copies of any and all endorsements required herein for all insurance required to be maintained by Tenant hereunder at the time of execution of this Lease by Tenant. Tenant shall, at least five (5) days prior to expiration of each policy, furnish Landlord with certificates of renewal or "binders" thereof. Tenant shall have the right to provide insurance coverage which it is obligated to carry pursuant to the terms of this Lease under a blanket insurance policy, provided such blanket policy expressly affords coverage for the Premises and Landlord as required by this Lease. Additional Insureds and Coverage: Each of Landlord, Landlord's property management company or agent, and Landlord's lender(s) having a lien against the Premises or any other portion of the Project shall be named as additional insureds or loss payees (as applicable) under all of the policies required in Section 12.1(ii) and, with respect to the Tenant Improvements and any Alterations, in Section 12.1(iv) hereof. All insurance to be maintained by Tenant shall, except for workers' compensation and employer's liability insurance, be endorsed to state that it is primary, without right of contribution from insurance maintained by Landlord, and shall be in excess of coverage which Landlord may have and shall be unaffected by any insurance or self-insurance Landlord may have regardless of whether any other insurance names Landlord as an insured or whether such insurance stands primary or secondary. Any umbrella/excess liability policy (which shall be in "following form") shall provide that if the underlying aggregate is exhausted, the excess coverage will drop down as primary insurance. The limits of insurance maintained by Tenant shall not limit Tenant's liability under this Lease. It is the parties' intention that the insurance to be procured and maintained by Tenant as required herein shall provide coverage for any and all damage or injury arising from or related to Tenant's operations of its business and/or Tenant's or Tenant's Representatives' use of the Premises and any of the areas within the Ridder Park Technology Center. Notwithstanding anything to the contrary contained herein, to the extent Landlord's cost of maintaining insurance with respect to the 1001 Ridder Building and the 1717 Fox Building and/or any other buildings within the Ridder Park Technology Center is increased as a result of Tenant's acts, omissions, Alterations, improvements, use or occupancy of the Premises, Tenant shall pay one hundred percent (100%) of, and for, each such increase as Additional Rent. Failure of Tenant to Purchase and Maintain Insurance: If Tenant fails to obtain and maintain the insurance required herein throughout the Term, Landlord may, but without obligation to do so, purchase the necessary insurance and pay the premiums therefor. If Landlord so elects to purchase such insurance, Tenant shall promptly pay to Landlord as Additional Rent, the amount so paid by Landlord, upon Landlord's demand therefor. In addition, Landlord may recover from Tenant and Tenant agrees to pay, as Additional Rent, any and all Claims which Landlord may incur due to Tenant's failure to obtain and maintain such insurance. Waiver of Subrogation: Landlord and Tenant mutually waive their respective rights of recovery against each other for any loss of, or damage to, either party's property to the extent that such loss or damage is insured by an insurance policy required to be in effect at the time of such loss or damage. Each party shall obtain any special endorsements, if required by its insurer, whereby the insurer waives its rights of subrogation against the other party. This provision is intended to waive fully, and for the benefit of the parties hereto, any rights and/or claims which might give rise to a right of subrogation in favor of any insurance carrier. 12.6Self Insurance: The Original Tenant or any Affiliate (as such terms are defined below) shall be permitted to satisfy the first $10,000,000.00 of property insurance required under Section 12.1(iv) above in whole or in part through any plan of self-insurance maintained by Tenant from time to time, provided that Tenant (i) shall have and maintain a tangible net worth of at least One Hundred Fifty Million Dollars ($150,000,000.00), and (ii) shall agree to assume all duties, obligations and responsibilities of an insurance company with respect to any claim made under such self-insurance program. In the event Tenant elects to self insure as provided herein and thereafter elects to terminate such self insurance program, Tenant shall provide Landlord at least thirty (30) days prior written notice of such termination together with copies of replacement policies of insurance or certificates in accordance with the requirements set forth in this Section 12. - 13 - 13. Limitation of Liability and Indemnity Except to the extent of Claims (defined below) resulting from the gross negligence or willful misconduct of Landlord or its authorized representatives, Tenant agrees to protect, defend (with counsel reasonably acceptable to Landlord) and hold Landlord and Landlord's lenders, partners, members, property management company (if other than Landlord), agents, directors, officers, employees, representatives, contractors, successors and assigns and each of their respective partners, members, directors, officers, employees, representatives, agents, contractors, heirs, successors and assigns (collectively, the "Indemnitees") harmless and indemnify the Indemnitees from and against all liabilities, damages, demands, penalties, costs, claims, losses, judgments, charges and expenses (including reasonable attorneys' fees, costs of court and expenses necessary in the prosecution or defense of any litigation including the enforcement of this provision) (collectively, "Claims") arising from or in any way related to, directly or indirectly, (i) Tenant's or Tenant's Representatives' use of the Premises and other portions of the Project, (ii) the conduct of Tenant's business, (iii) from any activity, work or thing done, permitted or suffered by Tenant in or about the Premises, and/or (iv) Tenant's failure to perform any covenant or obligation of Tenant under this Lease. Tenant agrees that the obligations of Tenant herein shall survive the expiration or earlier termination of this Lease. Except to the extent of Claims resulting from the gross negligence or willful misconduct of Landlord or its authorized representatives, to the fullest extent permitted by law, Tenant agrees that neither Landlord nor any of the Indemnitees shall at any time or to any extent whatsoever be liable, responsible or in any way accountable for any loss, liability, injury, death or damage to persons or property which at any time may be suffered or sustained by Tenant or by any person(s) whomsoever who may at any time be using, occupying or visiting the Premises or any other portion of the Project, including, but not limited to, any acts, errors or omissions of any other tenants or occupants of the Ridder Park Technology Center. Tenant shall not, in any event or circumstance, be permitted to offset or otherwise credit against any payments of Rent required herein for matters for which Landlord may be liable hereunder. Notwithstanding any provision to the contrary contained in this Lease, at no time shall Landlord be responsible or liable to the Tenant for any lost profits or lost economic opportunities as the result of any actual or alleged breach by Landlord of its obligations under this Lease. 14. Assignment and Subleasing 14.1Prohibition: Tenant shall not, without the prior written consent of Landlord, assign, mortgage, hypothecate, encumber, grant any license or concession, pledge or otherwise transfer this Lease or any interest herein, permit any assignment or other transfer of this Lease by operation of law, sublet the Premises or any part thereof, or permit the use of the Premises by any persons other than Tenant and Tenant's Representatives (collectively, "Transfers" and any entity to whom any Transfer is made or sought to be made is sometimes referred to as a "Transferee"). No consent to any Transfer shall constitute a waiver of the provisions of this Section 14, and all subsequent Transfers may be made only with the prior written consent of Landlord, which consent shall not be unreasonably withheld, but which consent shall be subject to the provisions of this Section 14. Notwithstanding anything to the contrary contained in this Section 14, an assignment or sublease of all or a portion of the Premises to (1) an entity which is controlled by, controls, or is under common control with, Tenant, or (2) a successor entity (whether by merger, consolidation or other non-bankruptcy reorganization of Tenant) or which acquires all or substantially all of Tenant’s assets (both (1) and (2) shall be referred to as an “Affiliate”), shall not be deemed a Transfer under this Section 14, and shall accordingly not require Landlord’s consent or payment of any amount to Landlord, provided that (a) Tenant promptly notifies Landlord of any such assignment or sublease at least twenty (20) days prior to such assignment or sublease (or if the assignment to an Affiliate is deemed confidential and is not disclosed to the public prior to closing of the transaction, within five (5) business days after the closing of the transaction), (b) Tenant promptly supplies Landlord with any documents or information reasonably requested by Landlord regarding such assignment or sublease or the Affiliate, (c) the Affiliate agrees in writing to be bound by all of the terms and conditions of this Lease, (d) such assignment or sublease is not a subterfuge by Tenant to avoid its obligations under this Lease, and (e) such Affiliate shall have a tangible net worth (not including goodwill as an asset) computed in accordance with generally accepted accounting principles (the “Net Worth”) at least equal to the Net Worth immediately prior to the applicable event set forth in subsection (1) or (2) above. “Control,” as used in this Section 14.1, shall mean the ownership, directly or indirectly, of at least fifty-one percent (51%) of the voting securities of, or possession of the right to vote, in the ordinary direction of its affairs, of at least fifty-one percent (51%) of the voting interests in an entity. - 14 - 14.2 Request for Consent: If Tenant seeks to make a Transfer, Tenant shall notify Landlord, in writing ("Tenant's Notice"), and deliver to Landlord at least thirty (30) days prior to the proposed commencement date of the Transfer ("Proposed Effective Date") the following: (i) a description of the portion of the Premises to be transferred (the "Subject Space"); (ii) all of the terms of the proposed Transfer, including without limitation, the Proposed Effective Date, the name and address of the proposed Transferee, and a copy of the existing or proposed assignment, sublease or other agreement governing the proposed Transfer; (iii) current financial statements of the proposed Transferee certified by an officer, member, partner or owner thereof, and audited financial statements for the previous three (3) most recent consecutive fiscal years; and (iv) such other information as Landlord may then reasonably require. Within fifteen (15) days after Landlord's receipt of the Tenant's Notice (the "Landlord Response Period") Landlord shall notify Tenant, in writing, of its determination with respect to such requested proposed Transfer and Landlord's election as set forth in Section 14.5. If Landlord does not elect to recapture pursuant to Section 14.5 and Landlord does consent to the requested proposed Transfer, Tenant may thereafter assign its interests in and to this Lease or sublease all or a portion of the Premises to the same party and on the same terms as set forth in the Tenant's Notice. 14.3Criteria for Consent: Tenant agrees that, among other circumstances for which Landlord could reasonably withhold consent to a proposed Transfer, it shall be reasonable for Landlord to withhold its consent where (a) Tenant is in default of its obligations under this Lease beyond applicable notice and cure periods or at any time during the Term of this Lease Tenant has been in Chronic Default, (b) the use to be made of the Premises by the proposed Transferee is prohibited, or differs from the uses permitted, under this Lease, (c) the proposed Transferee or its business is subject to compliance with additional requirements of the ADA beyond those requirements which are applicable to Tenant, (d) the proposed Transferee does not intend to occupy the Premises, (e) Landlord reasonably disapproves of the proposed Transferee's business operating ability or history, reputation or creditworthiness or the character of the business to be conducted at the Premises, (f) the proposed Transferee is a governmental agency or unit, (g) the proposed Transferee is an existing tenant in the Ridder Park Technology Center and Landlord has comparable space available for lease within the Ridder Park Technology Center, (h) intentionally deleted, (i) either the proposed Transferee, or any person or entity which directly or indirectly, controls, is controlled by, or is under common control with, the proposed Transferee: (1) is negotiating with Landlord to lease space in the Ridder Park Technology Center at such time or (2) has negotiated with Landlord during the four (4) month period immediately preceding the Tenant's Notice and Landlord has comparable space available for Lease within the Ridder Park Technology Center, (j) intentionally deleted, or (k) the proposed Transferee will use, store or handle Hazardous Materials (defined below) of a type, nature or quantity not then being used by Tenant. 14.4Effectiveness of Transfer and Continuing Obligations: Prior to the date on which any permitted Transfer becomes effective, Tenant shall deliver to Landlord (i) a counterpart of the fully executed Transfer document, (ii) an executed Hazardous Materials Disclosure Certificate substantially in the form of Exhibit E hereto (the "Transferee HazMat Certificate"), and (iii) Landlord's standard form of Consent to Assignment or Consent to Sublease, as applicable, executed by Tenant and the Transferee in which each of Tenant and the Transferee confirms its obligations under this Lease. Failure or refusal of a Transferee to execute any such consent instrument shall not release or discharge the Transferee from its obligation to do so or from any liability as provided herein. The voluntary, involuntary or other surrender of this Lease by Tenant, or a mutual cancellation by Landlord and Tenant, shall not work a merger, and any such surrender or cancellation shall, at the option of Landlord, either terminate all or any existing subleases or operate as an assignment to Landlord of any or all of such subleases. Each permitted Transferee shall assume and be deemed to assume this Lease and shall be and remain liable jointly and severally with Tenant for payment of Rent and for the due performance of, and compliance with all the terms, covenants, conditions and agreements herein contained on Tenant's part to be performed or complied with, for the Term of this Lease. No Transfer shall affect the continuing primary liability of Tenant (which, following assignment, shall be joint and several with the assignee) under this Lease whether occurring before or after such Transfer, and Tenant shall not be released from performing any of the terms, covenants and conditions of this Lease. An assignee of Tenant shall become directly liable to Landlord for all obligations of Tenant hereunder. The acceptance of any Rent by Landlord from any other person (whether or not such person is an occupant of the Premises) shall not be deemed to be a waiver by Landlord of any provision of this Lease or to be a consent to any Transfer. For purposes hereof, if Tenant is a business entity, direct or indirect transfer of fifty percent (50%) or more of the ownership interest of the entity (whether in a single transaction or in the aggregate through more than one transaction) shall be deemed a Transfer and shall be subject to this Section 14. Any and all options, rights of refusal, the Tenant Improvement Allowance (as defined in Exhibit B ) and other similar rights granted to Tenant in this Lease, if any, shall not be assignable by Tenant unless expressly authorized in writing by Landlord. Any transfer made without Landlord's prior written consent, shall, at Landlord's option, be null, void and of no effect, and shall, at Landlord's option, constitute a material default by Tenant of this Lease. As Additional Rent, Tenant shall promptly reimburse Landlord for actual legal and other expenses incurred by Landlord in connection with any actual or proposed Transfer, not to exceed $2,000.00 in the aggregate per Transfer. - 15 - 14.5Recapture: In the event of an assignment or sublease by itself or taken together with then existing or pending subleases covers or totals, as the case may be, more than thirty percent (30%) of the rentable square feet of the Premises for substantially the remainder of the Term of this Lease as of the time of the Proposed Effective Date, then Landlord shall have the right, to be exercised by giving written notice to Tenant, to recapture the Subject Space described in the Tenant's Notice. If such recapture notice is given, it shall serve to terminate this Lease with respect to the proposed Subject Space, or, if the proposed Subject Space covers all the Premises, it shall serve to terminate the entire Term of this Lease, in either case, as of the Proposed Effective Date. If this Lease is terminated with respect to less than the entire Premises, Rent shall be adjusted on the basis of the proportion of rentable square feet retained by Tenant to the rentable square feet originally demised and this Lease as so amended shall continue thereafter in full force and effect. If Landlord exercises its recapture rights under this Section 14.5, Tenant shall have no obligation to remove any Tenant Improvements and/or Alterations located in the recaptured Subject Space provided that Tenant’s Notice expressly states that such Tenant Improvements and/or Alterations shall remain in the Subject Space after the proposed assignment or sublease. 14.6Transfer Premium: If Landlord consents to a Transfer, as a condition thereto, Tenant shall pay to Landlord monthly, as Additional Rent, at the same time as the monthly installments of Rent are payable hereunder, fifty percent (50%) of any Transfer Premium. The term "Transfer Premium" shall mean all rent, additional rent and other consideration payable by such Transferee which either initially or over the term of the Transfer exceeds the Rent or pro rata portion of the Rent, as the case may be, for the Subject Space, and after recovery by Tenant, (a) of the actual brokers’ commissions paid by Tenant, not to exceed industry standard commissions for similar transactions, (b) reasonable attorneys’ fees and all fees or costs paid or reimbursed to Landlord, and (c) reasonable tenant improvement costs (including allowances) incurred by Tenant to effect such Transfer. “Transfer Premium” shall also include, but not be limited to, key money and bonus money paid by Transferee to Tenant in connection with such Transfer, and any payment in excess of fair market value for services rendered by Tenant to Transferee or for assets, fixtures, inventory, equipment, or furniture transferred by Tenant to Transferee in connection with such Transfer. 14.7Waiver: Notwithstanding any Transfer, or any indulgences, waivers or extensions of time granted by Landlord to any Transferee, or failure by Landlord to take action against any Transferee, Tenant agrees that Landlord may, at its option, proceed against Tenant without having taken action against or joined such Transferee, except that Tenant shall have the benefit of any indulgences, waivers and extensions of time granted to any such Transferee. 15. Subordination To the fullest extent permitted by law, this Lease, the rights of Tenant under this Lease and Tenant's leasehold interest shall be subject and subordinate at all times to: (i) all ground leases or underlying leases which may now exist or hereafter be executed affecting the 1001 Ridder Building or the 1717 Fox Building or any other portion of the Project, and (ii) the lien of any mortgage or deed of trust which may now or hereafter exist for which the 1001 Ridder Building or the 1717 Fox Building, ground leases or underlying leases, any other portion of the Project or Landlord's interest or estate therein is specified as security, provided, however, that any such subordination to any subsequent ground lease, underlying lease, mortgage or deed of trust shall be conditioned upon the ground lessor, mortgagee or beneficiary executing a commercially reasonable non-disturbance agreement in favor of Tenant. Notwithstanding the foregoing, Landlord or any such ground lessor, mortgagee, or any beneficiary shall have the right to require this Lease be superior to any such ground leases or underlying leases or any such liens, mortgage or deed of trust. If any ground lease or underlying lease terminates for any reason or any mortgage or deed of trust is foreclosed or a conveyance in lieu of foreclosure is made for any reason, Tenant shall attorn to and become the Tenant of the successor in interest to Landlord, provided such successor in interest will not disturb Tenant's use, occupancy or quiet enjoyment of the Premises if Tenant is not in material default of this Lease. The successor in interest to Landlord following foreclosure, sale or deed in lieu thereof shall not be: (a) liable for any act or omission of any prior lessor or with respect to events occurring prior to acquisition of ownership; (b) subject to any offsets or defenses which Tenant might have against any prior lessor; (c) bound by prepayment of more than one (1) month's Rent; or (d) liable to Tenant for any Security Deposit not actually received by such successor in interest to the extent any portion of such Security Deposit has not already been forfeited by, or refunded to, Tenant. Landlord shall be liable to Tenant for all or any portion of the Security Deposit not forfeited by, or refunded to Tenant, until and unless Landlord transfers such Security Deposit to the successor in interest. Tenant covenants and agrees to execute (and acknowledge if required by Landlord, any lender or ground lessor) and deliver, within ten (10) business days of a written demand or request by Landlord and in the form reasonably requested by Landlord, ground lessor, mortgagee or beneficiary, any additional documents evidencing the priority or subordination of this Lease with respect to any such ground leases or underlying leases or the lien of any such mortgage or deed of trust. Landlord shall obtain a commercially reasonable subordination and non-disturbance agreement from any lender holding an encumbrance against the 1001 Ridder Building or the 1717 Fox Building as of the Lease Date on such lender’s recordable form (the “SNDA”) after the mutual execution and delivery of this Lease. - 16 - 16. Right of Entry Landlord and its agents shall have the right to enter the Premises at all reasonable times, upon reasonable one (1) business day prior notice (except in the event of an emergency), for purposes of inspection, exhibition, posting of notices, investigation, replacements, repair, maintenance and alteration and Landlord shall have the right to take photographs of the Premises in connection with such entry. It is further agreed that Landlord shall have the right to use any and all means Landlord deems necessary to enter the Premises in an emergency. Landlord shall have the right to place (i) during the last twelve (12) months of the Term, "for rent" or "for lease" signs in the Common Areas, and (ii) "for sale" signs in the Common Areas. Tenant hereby waives any Claim from damages or for any injury or inconvenience to or interference with Tenant's business, or any other loss occasioned thereby except for any Claim for any of the foregoing to the extent arising out of the gross negligence or willful misconduct of Landlord or its authorized representatives. 17. Estoppel Certificate Tenant shall execute (and acknowledge if required by any lender or ground lessor) and deliver to Landlord, within ten (10) business days after Landlord provides such to Tenant, a statement in writing certifying that this Lease is unmodified and in full force and effect (or, if modified, stating the nature of such modification), the date to which the Rent and other charges are paid in advance, if any, acknowledging that there are not, to Tenant's knowledge, any uncured defaults on the part of Landlord hereunder or specifying such defaults as are claimed, and such other matters as Landlord may reasonably require. Any such statement may be conclusively relied upon by Landlord and any prospective purchaser or encumbrancer of the 1001 Ridder Building or the 1717 Fox Building or other portions of the Project. Tenant's failure to deliver such statement within such time shall be conclusive upon the Tenant that (a) this Lease is in full force and effect, without modification except as may be represented by Landlord; (b) there are no uncured defaults in Landlord's performance; and (c) not more than one month's Rent has been paid in advance. 18. Tenant's Default The occurrence of any one or more of the following events shall, at Landlord's option, constitute a material default by Tenant of the provisions of this Lease: The abandonment of the Premises by Tenant, as abandonment is statutorily defined in California Civil Code Section 1951.3 or all similar or successor laws; The failure by Tenant to make any payment of Rent, Additional Rent or any other payment or charge required hereunder within three (3) days after Landlord provides Tenant with written notice that said payment was not paid when due; Except as otherwise provided in Section 19.4 hereof, the failure by Tenant to observe, perform or comply with any of the conditions, covenants or provisions of this Lease (except failure to make any payment of Rent and/or Additional Rent and any other payment or charge required hereunder) and such failure is not cured within (i) thirty (30) days of the date on which Landlord delivers written notice of such failure to Tenant for all failures other than with respect to (a) Hazardous Materials (defined in Section 27 hereof), (b) Tenant making the repairs, maintenance and replacements required under the provisions of Section 11.1 hereof, or (c) the timely delivery by Tenant of a subordination, non-disturbance and attornment agreement (an "SNDA"), a counterpart of a fully executed Transfer document and a consent thereto (collectively, the "Transfer Documents"), an estoppel certificate and insurance certificates, (ii) ten (10) days of the date on which Landlord delivers written notice of such failure to Tenant for all failures in any way related to Hazardous Materials or Tenant failing to timely make the repairs, maintenance or replacements required by Section 11.1, and (iii) the time period, if any, specified in the applicable sections of this Lease with respect to subordination, assignment and sublease, estoppel certificates and insurance. However, provided a Chronic Default has not occurred, Tenant shall not be in default of its obligations hereunder if such failure (other than any failure of Tenant to timely and properly make the repairs, maintenance, or replacements required by Section 11.1, or timely deliver an SNDA, the Transfer Documents, an estoppel certificate or insurance certificates, for which no additional cure period shall be given to Tenant) cannot reasonably be cured within such thirty (30) or ten (10) day period, as applicable, and Tenant promptly commences, and thereafter diligently proceeds with same to completion, all actions necessary to cure such failure as soon as is reasonably possible, but in no event shall the completion of such cure be later than one hundred twenty (120) days after the date on which Landlord delivers to Tenant written notice of such failure, unless Landlord, acting reasonably and in good faith, otherwise expressly agrees in writing to a longer period of time based upon the circumstances relating to such failure as well as the nature of the failure and the nature of the actions necessary to cure such failure. Any such written notice shall be in lieu of, and not in addition to, any notice required under California Code of Civil Procedure Sections 1161, et seq. and all similar or successor laws; or - 17 - The making of a general assignment by Tenant for the benefit of creditors, the filing of a voluntary petition by Tenant or the filing of an involuntary petition by any of Tenant's creditors seeking the rehabilitation, liquidation, or reorganization of Tenant under any law relating to bankruptcy, insolvency or other relief of debtors and, in the case of an involuntary action, the failure to remove or discharge the same within sixty (60) days of such filing, the appointment of a receiver or other custodian to take possession of substantially all of Tenant's assets or this leasehold, Tenant's insolvency or inability to pay Tenant's debts or failure generally to pay Tenant's debts when due, any court entering a decree or order directing the winding up or liquidation of Tenant or of substantially all of Tenant's assets, Tenant taking any action toward the dissolution or winding up of Tenant's affairs, the cessation or suspension of Tenant's use of the Premises, or the attachment, execution or other judicial seizure of substantially all of Tenant's assets or this leasehold. 19. Remedies for Tenant's Default 19
